Citation Nr: 1519828	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher rating for a cervical spine disability, evaluated as 10 percent disabling from January 28, 2009 and 20 percent disabling from June 22, 2010.

2.  Entitlement to higher ratings for cystitis cystica, evaluated as noncompensable prior to June 22, 2010, as 20 percent disabling from June 22, 2010 to February 1, 2015, and as noncompensable since February 1, 2015.  

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a compensable rating for right hydrocele.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for erectile dysfunction.





REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from July 1955 to August 1959, and from February 1960 to June 1986.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of November 2009 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, the RO awarded an increased evaluation for the service-connected cervical spine disability from 0 percent to 10 percent, effective January 28, 2009, and from 10 percent to 20 percent, effective June 22, 2010.  The RO also awarded an increased evaluation for the service-connected cystitis cystica from 0 percent to 20 percent, effective June 22, 2010.  

The Veteran appeared at a hearing before a Decision Review Officer in January 2014.  A transcript of the hearing is in the Veteran's file. 

An October 2014 rating decision granted service connection for labyrinthitis, which had previously been on appeal.  Consequently, the matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

A November 2014 rating decision reduced the rating for cystitis cystica from 20 percent to 0 percent, effective February 1, 2015.  As the Veteran has not appealed the propriety of the reduction, the Board has jurisdiction only over the claim for a higher rating for cystitis cystica.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his January 2014 hearing, the Veteran indicated that he continues to receive treatment for his service-connected disabilities at the Naval Medical Center (NMC) in San Diego.  The most recent records from the NMC are dated December 2013.  Updated NMC records should be requested.  38 C.F.R.  § 3.159(c)(2).  

The Veteran also receives VA treatment for his claimed disabilities.  The most recent VA treatment records are dated October 2013.  Updated VA treatment records must also be obtained.  Id.  

The Veteran testified that he sees a urologist in the private sector for treatment of his genitourinary symptoms.  As these records are likely relevant to one or more of the issues on appeal, the Veteran should be asked to identify his private urologist, as well as any other non-VA medical professional who has treated him for any of the disabilities on appeal, and provide a written release to obtain his medical records.  38 C.F.R. § 3.159(c)(1).  

The Veteran also testified that the symptoms associated with his service-connected cervical spine disability and hemorrhoids have increased in severity since he       was last examined.  Under these circumstances, he should be afforded new VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

A September 2014 VA examination noted that the Veteran's right testicle is abnormally soft.  The examiner did not indicate whether these findings are indicative of testicular atrophy, and if so, whether the atrophy is related to the Veteran's service-connected right hydrocele.  Thus, a new VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

The September 2014 examination also found that the Veteran's erectile dysfunction is the result of aging, but a rationale for this conclusion is not provided.  The examiner also failed to consider the Veteran's assertion that his erectile dysfunction is caused or aggravated by a service-connected disability, or the medications used to treat such disabilities.  Thus, the examination report is inadequate, and a new examination must be scheduled.  Id.   

The Veteran attributes his diagnosed left knee arthritis to an in-service left knee injury.  He also asserts that his left knee disability may be caused or aggravated by his service-connected right knee disability.  The Veteran has not been afforded a VA examination of his left knee; this should be accomplished upon remand.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R.  § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since October 2013.

2.  After securing any necessary release from the Veteran, request treatment records from the Naval Medical Center in San Diego dating since December 2013.  

Additionally, ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his neck, cystitis cystica, hemorrhoids, right hydrocele, left knee and erectile dysfunction.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates      of those already contained in the claims file.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA knee examination.  The claims file and electronic records must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee disability is related to his active service.  The examiner must consider the Veteran's assertions as to injuring his left knee during service.  

If the answer to the above question is negative, the examiner must then state whether it is at least as likely    as not (probability of 50 percent or greater) that the Veteran's left knee disability is caused or aggravated      by his service-connected right knee disability.  If the examiner finds the left knee condition is aggravated by  the service-connected right knee condition, the examiner should attempt to quantify the degree of worsening of the left knee that is caused by the right knee.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 
   
The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency  in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Schedule the Veteran for a VA genitourinary examination.  The claims file and electronic record must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction is related to his active service, including whether it is a manifestation of the in-service vasectomy and/or other genitourinary complaints.  

If the answer to the above question is negative, the examiner must then state whether it is at least as likely    as not (probability of 50 percent or greater) that the Veteran's erectile dysfunction is caused or aggravated by a service-connected disability, including the medications used to treat those disabilities.  

The examiner is also asked to state whether the abnormally soft right testicle observed on VA examination in September 2014 is the result of testicular atrophy, and, if so, whether it is at least as likely as not (probability of 50 percent or greater) that it is caused or aggravated by the Veteran's service-connected right hydrocele.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency  in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Schedule the Veteran for a VA spine examination to address the current severity of the Veteran's cervical spine disability.  The claims file and electronic records must    be reviewed in conjunction with the examination.  Any indicated tests or studies, such as x-rays, range of motion measurements, and neurological testing, should be completed.  

6.  Schedule the Veteran for a VA hemorrhoid examination to determine the current level of severity of his hemorrhoids.  The claims file and electronic records must be reviewed in conjunction with the examination.  All indicated tests should be conducted and all findings should be reported in detail, to include whether the Veteran suffers from anemia as a result of his hemorrhoid condition.

Prior VA examinations have shown that the Veteran has intermittent fecal leakage.  The examiner is asked to indicate whether it is at least as likely as not (probability of 50 percent or greater) that this symptom is a manifestation of the service-connected hemorrhoid disability.  The examination report must include a complete rationale for any opinion expressed.  

7.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  






